Dismissed and Opinion Filed April 29, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00975-CV

                        TRAVIS LEWIS, Appellant
                                 V.
                   ERIN DUNN AND JEFF IRBY, Appellees

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-07728

                        MEMORANDUM OPINION
                 Before Justices Bridges, Whitehill, and Molberg
                           Opinion by Justice Bridges
      Appellant’s brief is overdue. After appellant failed to respond to our inquiry

regarding the reporter’s record, we ordered the appeal submitted without a reporter’s

record and appellant’s brief to be filed by March 13, 2020. By postcard dated March

19, 2020, we notified appellant the time for filing appellant’s brief had expired. We

directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result

in the dismissal of this appeal. To date, appellant has not filed a brief, filed an

extension motion, or otherwise corresponded with the Court regarding the status of

this appeal.
     Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                         /David L. Bridges/
                                         DAVID L. BRIDGES
                                         JUSTICE
190975F.P05




                                       –2–
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                   JUDGMENT

TRAVIS LEWIS, Appellant                     On Appeal from the 162nd Judicial
                                            District Court, Dallas County, Texas
No. 05-19-00975-CV         V.               Trial Court Cause No. DC-18-07728.
                                            Opinion delivered by Justice Bridges.
ERIN DUNN AND JEFF IRBY,                    Justices Whitehill and Molberg
Appellees                                   participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellees ERIN DUNN AND JEFF IRBY recover their
costs of this appeal from appellant TRAVIS LEWIS.


Judgment entered April 29, 2020.




                                      –3–